Citation Nr: 0405721	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 1, 
2001, for a grant of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted entitlement to TDIU benefits and 
assigned an effective date of October 1, 2001.  The veteran 
now challenges the effective date.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  

In this case, the veteran filed a claim for a total 
disability rating in August 2001.  After medical evidence was 
associated with the claims file, the RO granted a temporary 
total rating for a period of hospitalization from June 2001 
to September 2001.  Thereafter, a 100 percent total 
disability rating was assigned effective October 1, 2001.  He 
now challenges the effective date assigned but has never been 
provided with his due process rights under the VCAA.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently invalidated the provisions of 38 
C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii), which allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).  Since the Board no longer has 
authority to correct a missing or defective VCAA duty to 
notify letter, further appellate consideration will be 
deferred and this case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the appellant of 
his due process rights and VA's duty to 
assist under the VCAA.  The RO must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

Finally, the appellant is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

